IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             :          NO. 769
                                                   :
         ORDER ADOPTING RULE 415                   :          SUPREME COURT RULES
         AND AMENDING RULE 620 OF                  :
         THE PENNSYLVANIA                          :          DOCKET
         RULES OF JUVENILE COURT                   :
         PROCEDURE                                 :
                                                   :

                                                ORDER


PER CURIAM

      AND NOW, this 23rd day of May, 2018, upon the recommendation of the Juvenile
Court Procedural Rules Committee, the proposal having been published for public
comment at 47 Pa.B. 942 (February 18, 2017):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Pennsylvania Rule of Juvenile Court Procedure 415 is adopted and Pennsylvania
Rule of Juvenile Court Procedure 620 is amended in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on October 1, 2018.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.